Citation Nr: 1544201	
Decision Date: 10/16/15    Archive Date: 10/21/15

DOCKET NO.  11-05 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to service connection for bilateral hand disability.

2.  Entitlement to service connection for heart disability, claimed as heart palpitations.

3.  Evaluation of thyroid nodule of the right neck, rated as noncompensable.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1984 to September 2006.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction was subsequently transferred to the RO in Pittsburgh, Pennsylvania.

During the course of the Veteran's appeal, the RO granted service connection for bilateral hearing loss and tinnitus, representing a full grant of these matters previously on appeal.  Accordingly, they are no longer before the Board.

On his VA Form 9, Appeal to the Board, the Veteran limited his appeal to those claims listed on the title page.  

A review of the Veteran's Virtual VA and VBMS electronic claims file revealed additional VA outpatient treatment records dated from 2011 through February 2015, after the most recent readjudication the claims.  As these records are largely cumulative of treatment records also of record, or are not pertinent to the claims herein decided, remand for initial RO consideration of this evidence is not warranted.

The issue of entitlement to servie connection for bilateral hand disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. A heart disability due to an identified disease or injury is not shown by the record.

2.  The Veteran's thyroid nodule of the right neck is not productive of disfigurement of the head or neck or of any other impairment.  


CONCLUSIONS OF LAW

1. A heart disability was not incurred in or aggravated by service and may not be presumed to have been incurred in service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159 , 3.303, 3.307, 3.309 (2014).

2.  The criteria for an initial compensable rating for thyroid nodule of the right neck are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.119, Diagnostic Code 7902 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096  (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim. Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)  apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the claim for increased initial rating, this claim on appeal arises from the Veteran's disagreement with the rating assigned in connection with the grant of service connection for the disability. The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003). The Court has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as a disability rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104  and 7105.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008). Consequently, further discussion of the VCAA's notification requirements with regard to this claim on appeal is unnecessary.

With respect to the claim for service connection, in a March 2007 pre-rating letter, the RO notified the Veteran of the evidence needed to substantiate the claim for service connection. This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide. Quartuccio v. Principi, 16 Vet. App. 183, 186-87   (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The Veteran has substantiated his status as a veteran. The Veteran was notified of all other elements of the Dingess notice, including the disability rating and effective date elements of his claims, in the March 2007 letter.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claims. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d). This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim. 38 C.F.R. § 3.159(c)(4).

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence. In this case, VA obtained the Veteran's service treatment records and all of the identified post-service VA treatment records.

The Veteran was also provided with VA examinations in April 2007 to determine the nature and etiology of the claimed disability as well as to assess the symptom and severity of the Veteran's thyroid disorder.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements. The claims herein decided on appeal are thus ready to be considered on the merits.

II.  Service Connection

As an initial matter, the Board notes that the Veteran does not allege, and the evidence does not reflect, that the disability for which he claims entitlement to service connection is the result of participation in combat with the enemy. Therefore, the combat provisions of 38 U.S.C.A. § 1154 (West 2014) are not applicable.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

With chronic disease shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b). To show a chronic disease in service, a combination of manifestations sufficient to identify the disease entity is required, as is sufficient observation to establish chronicity at the time. 38 C.F.R. § 3.303(b). The Court has established that 38 C.F.R. § 3.303(b), applies to only those chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  38 U.S.C.A. § 1101. With respect to the current appeal, that list includes cardiovascular disease. See 38 C.F.R. § 3.309(a).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including cardiovascular disease, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).  However, in order for the presumption to apply, the evidence must indicate that the disability became manifest to a compensable (10 percent) degree within one year of separation from service. See 38 C.F.R. § 3.307.

The Veteran contends that he is entitled to service connection for a heart disability, claimed as heart palpitations, as he believes that this disability had its onset in service.

The Veteran's service treatment records reflect that, in January 2002, the Veteran complained of a fluttering sensation in the chest. He indicated that he had had this sensation in the past-the last time was 6 months prior and lasted for 2 to 5 minutes, relieved by rest.  He denied shortness of breath, chest pain, nausea, diaphoresis, syncope, or dizziness.  He underwent cardiac workup including EKG and stress test.  An exercise treadmill test reflected that he had excellent exercise tolerance. There was no evidence of ischemic disease.  There was no induced ventricular tachycardia and premature ventricular complexes were suppressed by exercises.  EKG revealed frequent premature ventricular complexes, often in pairs.  A chest x-ray showed no infiltrates or cardiomegaly.  He was diagnosed with premature ventricular complexes.

On report of medical history in April 2002, the Veteran endorsed an abnormal heartbeat.  An examiner's summary noted that the Veteran had a history of occasional fluttering sensation in the chest.  A January 2002 stress test and EKG were normal.  He now only occasionally had episodes of "fluttering," but denied chest pain, shortness of breath, or lightheadedness.  

A March 2003 report of medical history reflects that the Veteran's premature ventricular complexes persisted but were not troublesome.

On March 2006 report of medical assessment, the Veteran endorsed sharp pain in the heart and noted that he intended to seek VA disability for premature ventricular complexes.  

Following service, on VA examination in April 2007, the Veteran reported that at age 36 he had some difficulty with palpitations.  He had a complete work-up done in service, which showed that she had some premature ventricular contractions, and it was felt that he had palpitations.  His treatment at the time included abstinence of smoking, coffee, and soda.  He reported that the palpitations had considerably improved with the above restrictions.  He had no problems at work.  There was no evidence of congestive heart failure, valvular disease, endocarditis, myocardial infarction, or coronary bypass surgery.  

Objectively, heart sounds were of good quality.  No murmurs were present, but an occasional ectopic beat was noted.  Dorsalis pedis and posterior tibial pulse were +2.  

The Veteran underwent cardiology work-up, including exercise stress test.  Exercise was terminated due to exhaustion.  He did not develop chest discomfort or significant dyspnea during exercise.  

A resting electrocardiogram showed normal sinus rhythm, right isolated premature ventricular contractions, and high QRS voltage.  There were no significant segment changes during exercise.  His baseline ventricular ectopy persisted without significant change throughout exercise, and was perceived by the Veteran as palpitations.  No complex ventricular ectopy or ventricular tachycardia was noted. 

An impression of negative electrocardiogram test for ischemia, no exercise-associated chest discomfort, normal functional capacity, and baseline ventricular ectopy, persisting without significant change throughout exercise (and perceived by the Veteran as palpitations) was noted.  

The examiner diagnosed heart palpitations, controlled by diet and restrictions, and asymptomatic currently.  

Post-service VA treatment records note a history of valvular heart murmur and premature ventricular complexes. The Veteran was seen for one episode of chest pain in April 2010 and assessed with altered cardiac perfusion.   The remainder of these records generally reflects that the Veteran's heart was regular rate and rhythm with no murmurs rubs/ gallup and the Veteran regularly denied chest pain or palpitations.  

The issue before the Board is one that is similar to that presented in Sanchez-Benitez v. Principi, 259 F.3d 1356 (2001).  Excluding the law governing Gulf War veterans, Section 1110 and 1131 contain certain requirements. There must be disability and that disability must be due to an identified disease or injury. For veterans, basic entitlement to disability compensation derives from two statutes, both found in title 38, sections 1110 and 1131--the former relating to wartime disability compensation and the latter relating to peacetime disability compensation.  Both statutes provide for compensation, beginning with the following words: "For disability resulting from personal injury suffered or disease contracted in the line of duty. . . ." 38 U.S.C. §§ 1110, 1131 (1994).  Thus, in order for a veteran to qualify for entitlement to compensation under those statutes, the veteran must prove existence of a disability, and one that has resulted from a disease or injury that occurred in the line of duty. Sanchez-Benitez v. Principi, 259 F.3d 1356 (2001).  Premature ventricular complexes is defined as an extra, abnormal heartbeat.  

Clearly, there is an irregular heartbeat.  However, repeated examinations including cardiac workup have established that there is no underlying pathology (disease or injury). In the absence of disease or injury service connection may not be granted under section 1110 or 1131.  Because there is no disease or injury, we do not reach the issue of whether the irregular heart beat results in disability.

The Board also notes that there was a one-time finding of altered cardiac perfusion. However, this finding, without more, does not establish the existence of either pathology or disability.

The Board is also aware of the provisions of 38 C.F.R. § 3.303(b).  However, specifically warns that not every abnormality of heart action or heart sound will permit service connection. Rather, there must be a showing of chronic disease or characteristic manifestations sufficient to identify the disease. Here, there is no disease that has been identified despite the abnormality of heart action or sound.

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for a heart disability, claimed as heart palpitations. The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).




III.  Increased Rating

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment. 38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999). Here, as discussed below in greater detail, uniform evaluation is warranted.

The Veteran's thyroid nodule of the right neck is rated as noncompensable pursuant to the criteria of 38 C.F.R. § 4.119, Diagnostic Code 7902, for nontoxic ademonia of the thyroid gland.

Under that Diagnostic Code, a noncompensable rating is assigned without disfigurement of the head or neck, while a 20 percent rating is assigned for disfigurement of the head or neck.  A note to this code stated that, if there are symptoms due to pressure on adjacent organs such as the trachea, larynx, or esophagus, evaluate under the diagnostic code for disability of that organ, if doing so would result in higher evaluation than using this diagnostic code. 38 C.F.R. § 4.119, Diagnostic Code 7902.

The Veteran's service treatment records reflect history of enlarged thyroid.  In May 2003, he denied weight loss or gain, change in skin or hair, heat or cold intolerance, change in energy level, chest pain, shortness of breath, headache, vision changes, or dysphagia.  Objectively, there was palpable and visible enlargement of the thyroid.  It was indicated that it did not interfere with range of motion or functioning.  He was assessed with probable Hashimoto's thyroiditis.  

On VA examination in April 2007, the Veteran reported that he underwent ultrasound in service due to right neck fullness, which revealed right thyroid enlargement.  Thyroid function tests done at that time were normal.  He did not complain of fatigability, and a mental assessment was normal.  He was not on current treatment.  He denied any symptoms due to pressure, cold or heat intolerance or weight gain or loss.  He did have some constipation.

Objectively, he did have some right neck fullness suggesting right thyroid enlargement.  Ultrasound revealed an enlarged and somewhat hypervascular thyroid with unusual echotexture pattern.  This examiner noted that it could be the result of a number of different etiologies and he suggested correlation with medicine studies and thyroid function tests.    

The examiner diagnosed thyroid enlargement of the right neck area.  Thyroid function tests were normal.  

A June 2007 VA treatment entry notes that the Veteran's thyroid scan was reviewed, which showed a slightly enlarged thyroid, but no nodules. This was considered normal.

Post service VA treatment records otherwise document no thyroid or endocrine system related problems.

In sum, the record does not reflect that the Veteran's enlarged thyroid results in disfigurement of the head or neck.  Therefore, a compensable rating under Diagnostic Code 7902 is not warranted.  

The Board has considered the applicability of other diagnostic codes, but has found none. The disability has not shown to be productive of the symptoms associated with hyperthyroidism, toxic adenoma, hypothyroidism, hyperparathyroidism, or  hypoparathyroidism, as noted in Diagnostic Codes 7900, 7901, 7903, 7904, and 7905.  Accordingly, consideration under these diagnostic codes is not warranted.  The disability has not been shown to be productive of any other signs or symptoms warranted consideration under another diagnostic code.  

Accordingly, a compensable rating is not warranted.  

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry. See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). The first question is whether the schedular rating adequately contemplates the Veteran's disability picture. Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms. If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Director, Compensation Services to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptomatology associated with the Veteran's right neck thyroid nodule is fully contemplated by the applicable rating criteria. The symptomatology reported by the Veteran and shown on examination is contemplated by the rating criteria used to assign disability evaluations, and there is no characteristic or manifestations shown that is outside the purview of the applicable rating criteria or is so exceptional as to render the criteria in applicable. All potentially relevant rating codes have been considered and evaluated. Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is therefore not required. In any event, the Veteran did not claim, and the evidence does not reflect, that there has been marked interference with employment, frequent hospitalization, or that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards. The level of interference shown, given the fact that no symptoms or impairment has been demonstrated, is contemplated by the noncompensable disability evaluation assigned to the Veteran's disorder. Therefore, referral for consideration of an extraschedular rating for the disability on appeal is not warranted. 38 C.F.R. § 3.321(b)(1). 

Additionally, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria. See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Nonetheless, the Board has fully considered the Veteran's additional service-connected disabilities in concluding that referral for consideration of an extraschedular rating is not warranted.

Here, the Veteran already has a combined 50 percent evaluation for his service-connected disabilities. This evaluation fully contemplates the combined impact and referral for extraschedular consideration is not warranted.

For the foregoing reasons, the Board concludes that there is no basis for staged rating of the Veteran's service-connected disability, as his symptoms have been primarily the same throughout the appeal period. In this regard, the Board finds that an initial, compensable rating for thyroid nodule of the right neck is not warranted. In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine. See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).





ORDER

Entitlement to service connection for heart disability, claimed as heart palpitations, is denied.

Entitlement to an initial, compensable rating for thyroid nodule of the right neck is denied.


REMAND

The Veteran likewise contends that he is entitled to service connection for arthritis of both hands, which believes had its onset in service.  

The Veteran's service treatment records document various hand/finger related complaints in service. A November 1985 report indicated that he jammed the finger or knuckle while playing basketball.  He was assessed with metacarpal-phalangeal sprain of the fifth digit with no evidence of fracture.  In January 1992, he hyperextended the left middle finger.  In January 1994 he jammed his thumb playing basketball; an x-ray was normal.  A June 2004 report indicates that the Veteran was assessed with the sprain of the left hand and wrist after playing basketball; an x-ray was normal.

In June 2005, the Veteran complained of bilateral palmar and thumb metacarpal phalangeal joint pain with use.  Objectively, there was no deformity of the hands present, and they were nontender with no thumb metacarpal phalangeal pain.  He was assessed with osteoarthritis of the hand and prescribed Mobic, though there was no indication that x-rays were taken at that time.  

On a report of medical assessment prior to discharge in March 2006, the Veteran reported that he intended to seek VA disability for arthritis in the hands.

On VA examination in April 2007, the Veteran reported that approximately 10 years ago he noted the onset of bilateral hand cramps in the palms and carpal metacarpal joint areas bilaterally, but with no specific injury.  The examiner noted that service treatment records documented treatment in June 2005 and assessment of osteoarthritis. 

X-rays were performed of the bilateral hands, without evidence of significant arthritis changes noted at that time.  

The examiner indicated that the Veteran suffered, per his own report, of bilateral hand cramping episodes about one time per month with increase used.  However, the examiner found no current objective abnormalities on present examination and of uncertain etiology at that time.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In this case, the Board believes that the April 2007 examination is inadequate as it is unclear as to whether the arhtirits is present in either hand.  While the examiner noted no "significant" arthritic changes, the presence of arhtirits has not been specifically ruled out.  This action must be accomplished on remand.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran's claims file to the examiner who performed the April 2007 examination, or if he is unavailable, refer the file to an appropriate medical professional. The entire claims file, to include electronic claims file, must be made available to the designated examiner. 

The examiner is asked to specifically review the April 2007 examination report and hand x-rays.  The presence of arthritis on x-ray, no matter how slight, should be specifically confirmed or ruled out.  

If an additional examination is deemed necessary to provide the requested opinion, one should be provided.

The examiner should set forth all examination findings, along with the complete rationale for any conclusions reached.

2.  The AOJ should undertake any additional development deemed warranted.
 
3. Then, the AOJ should readjudicate the Veteran's remaining claim. If the benefits sought on appeal are not granted, the Veteran and his representative should be provided a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


